*301Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cecil Simmons appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Simmons’s motion for appointment of counsel and affirm for the reasons stated by the district court. Simmons v. Ozmint, No. 6:08-cv-00860-RBH, 2009 WL 4730628 (D.S.C. Dec. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.